PER CURIAM.
We affirm except for the following conceded by the parties:
The husband shall also be responsible for any income taxes incurred by the parties for the year 1984.
The judgment entered in favor of the wife’s accountant is null and void. Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik, P.A. v. Baucom, 428 So.2d 1383, 1384 (Fla.1981) (charging lien protects an attorney’s right to be paid).1
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
GUNTHER, WARNER and GARRETT, JJ., concur.

. We note that Mark T. Luttier, Esq., was listed in the certificate of service of the notice of appeal from the judgment in favor of the accountant. We assume Mr. Luttier represented the accountant but chose not to defend his client’s judgment.